Title: From Thomas Jefferson to James Leander Cathcart, 24 March 1824
From: Jefferson, Thomas
To: Cathcart, James Leander


Dear Sir
Monto
Mar. 24. 24.
I learn with real  grief from your favor of the 10th that you are still unsuccesful in your endeavors to better your situation. but grief  however afflicting is unavailing where there is no power to relieve. had I that power it should certainly be exercised in your behalf. You request me to give you a certificate specifying that when I nominated you to the Senate when your appmt took place I intended, that your salary should commence from the date of your commn but this is what I cannot certify with truth, because at the time of signing I had no thought on the subject. having  subscribed the commission, my office was performed, every thing respecting compensn was of course to be left to the law and to those to whom  it assigned those duties; and nothing occuring to draw my attention to that subject I could not then have in my mind any intention respecting it. again you wish me to give it as ‘my opinion that you ought to be offered the same outfit and allowance to pay your expences home and for clerk hire, stationery, extra service &c. as has been allowed to others.’ but, dear Sir, can I a private citizen with any propriety or decency obtrude my opn on the officers establd by  law to decide these questions and to whom I have no authority to offer opn or advice? they might justly treat it as an  impertinent interference  in matters with which  I have  nothing to do, equally assuming on my part and disrespectful  to them.  you must be so kind than, good Sir, as to excuse my stepping beyond the line of my just respect for the officers of govmt, and with my sincere regrets that your case is beyond the reach of any good offices which I can render I pray you to remain assured of my real esteem &  sympathyTh: J.P. S. I return your papers as they may be useful to you on some other occn